934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Abul A.M. AHMED, Plaintiff-Appellant,v.John O. MARSH, Jr., Secretary, Department of the Army,Defendant-Appellee.Abul A.M. AHMED, Plaintiff-Appellant,v.John O. MARSH, Jr., Secretary, United States Department ofthe Army, Defendant-Appellee.
Nos. 90-1894, 91-1707.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-89-693-K)
Abul A.M. Ahmed, appellant pro se.
Susan Moss Ringler, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Abul A.M. Ahmed appeals from the district court's order entering judgment for the defendant on his complaint alleging employment discrimination on the basis of physical handicap.  Our review of the record discloses that Ahmed was not "otherwise qualified" under 29 U.S.C. Sec. 794.  This appeal is, therefore, without merit.  Accordingly, we affirm the district court's entry of judgment for the defendant.  We deny Ahmed's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.